Title: From George Washington to William Greene, 25 May 1780
From: Washington, George
To: Greene, William



Sir
Head qrs Morris Town May 25th 1780

Doctor Craick, Assistant Director General of the Hospitals in our Army, will have the honor of delivering this Letter to your Excellency. This Gentleman comes to providence to provide Hospitals and such refreshments as may be wanted in the first instance for the Sick, which may be on board the Fleet of His Most Christian Majesty when it arrives. The Doctor will consult with Your Excellency about the Houses which will be necessary and proper upon the occasion—and on the best mode of obtaining the refreshments which he may think it essential to provide. He will stand very materially in need of your good offices in this interesting business—and in a particular manner will want the assistance of the State, either to advance him money or their credit for laying in the requisite supplies. This I am persuaded they will most readily give him from an earnest desire to afford every possible comfort & accomodation to the Sick of our Good & Great ally—who have the strongest claim to our attention and generosity. Your Excellency will be pleased to have the Accounts of the disbursements incurred on the occasion kept in a clear & particular manner, which will be punctually paid by Monsr Corné, Commissary at War to His Most Christian Majesty—or

Mr Danmour his Consul, in Gold & Silver or in Bills of Exchange on France on their arrival at providence. One of these Gentlemen will be there in a short time. I have the Honor to be with the highest respect Yr Excellency’s Most Obedt servant

Go: Washington

